Citation Nr: 0108637	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for tachycardia, claimed to have 
resulted from VA hospitalization and surgical treatment in 
August 1990.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from January 1955 to January 
1957.

The veteran contends that his currently-shown tachycardia was 
caused by what he characterizes as a "botched" angioplasty 
performed at a VA hospital in August 1990.  He asserts that 
he remembers one of the physicians telling another physician, 
"Don't do that," during the procedure.  He also contends 
that he was rendered unconscious for seven years subsequent 
to the angioplasty and remained in a near vegetative state 
following the VA treatment.  

Medical records reflect that the veteran first complained of 
and began receiving treatment for symptoms related to 
tachycardia in 1997, more than seven years subsequent to the 
VA angioplasty.

VA compensation benefits and dependency and indemnity 
compensation benefits shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--(1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was--A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West Supp. 2000).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  38 U.S.C.A. § 1151 
(West Supp. 1997).  The purpose of the amendment is, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
Section 1151 claims, such as this veteran's February 1999 
claim, which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of the VA.  There are currently no VA 
regulations implementing the 1997 statute in effect.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
and because the RO denied the veteran's claim as not well-
grounded, without further evidentiary development, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board of Veterans' Appeals (Board) were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

For example, review of the veteran's August and September 
1990 hospitalization records reveals that he participated in 
an experimental drug study for six months following the 
angioplasty procedure.  Complete records of the study are not 
contained in the file, however, including evidence showing 
whether he received the experimental drug or the placebo.  If 
this information is available, it should be obtained prior to 
further review.  Additionally, the veteran's representative 
has requested that a medical opinion as to the merits of the 
veteran's claim be obtained.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain all records 
related to the veteran's participation in 
the experimental drug study, to include 
information regarding whether he actually 
received the drug under study if such 
information is available, for inclusion 
in the file.

3.  The veteran's claims folder, 
including the records obtained pursuant 
to the above request, should be made 
available to a physician with expertise 
in cardiology for review.  The physician 
should be requested to render an opinion 
as to whether the veteran's currently-
shown tachycardia was caused by an event 
not reasonably foreseeable, or 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing hospital care, medical or 
surgical treatment in August 1990.  If 
the physician deems that a clinical 
examination and/or testing of the veteran 
is necessary to render an informed 
opinion, then such examination/testing 
should be arranged.  A discussion of the 
veteran's medical care and a complete 
rationale for the opinion expressed 
should be provided.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


